Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the closest prior art, Gomes et al. [US Patent Application Publication Number 2012/0284096 A1, fails to anticipate or render obvious transmitting the GPS coordinates and instructions to store the GPS coordinates to the smart meter identified by the identification information; and storing, by a processor of the smart meter, the GPS coordinates in a memory of the smart meter, in combination with all other limitations in the claim(s) as defined by applicant.

Claim 8 is allowed because the closest prior art, Gomes et al. [US Patent Application Publication Number 2012/0284096 A1, fails to anticipate or render obvious transmit the GPS coordinates and instructions to store the GPS coordinates to the smart meter identified by the identification information, wherein the processor of the smart meter is configured to store the GPS coordinates in the memory of the smart meter, in combination with all other limitations in the claim(s) as defined by applicant.

Claim 16 is allowed because the closest prior art, Gomes et al. [US Patent Application Publication Number 2012/0284096 A1, fails to anticipate or render obvious recognizing identification information of the smart meter from the image file; extracting GPS coordinates from metadata of the image file; and transmitting the GPS coordinates and instructions to store the GPS coordinates to the smart meter identified by the identification information, in combination with all other limitations in the claim(s) as defined by applicant.

	Gomes describes receiving, by a server remote from the smart meter (transmit via wireless data connection to server — 0019), an image file of a photograph of the smart meter (smart phone user capturing ... photo of the meter - 0019): extracting GPS coordinates from metadata of the received image file (GPS location and timestamp metadata of the image may also be used to validate authenticity of image — 0020); recognizing identification information of the smart meter from the image file
(process image of the current utility meatier reading using optical character
recognition or other image recognition techniques — 0020).
Bindea discloses that smart meter information, including latitude and longitude information, may be stored in a computing device of a smart meter (paragraph 0050), but does so by programming by a technician when the smart meter is provisioned and/or initialized. 
However, there is no teachings or suggestions in the prior art of record to modify Gomes or Bindea as in the manner or arrangement as claimed of obtaining GPS coordinates for a newly installed meter by photographing the meter, extracting the GPS coordinates from the photograph by a server, and transmitting the GPS coordinates back to the meter to be stored in the memory.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
	
	
	Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
WALLDEN (WO 2013136295 A1) discloses closed loop pressure controller system that sets, measures and controls the process pressure within a semiconductor process.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY GO whose telephone number is (571)270-3340.  The examiner can normally be reached on Monday through Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICKY GO/Primary Examiner, Art Unit 2862